Case 4:18-cv-00247-ALM Document 105 Filed 12/26/19 Page 1 of 6 PageID #: 2021



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 JASON LEE VAN DYKE                      §
     Plaintiff                           §
                                         §
 v.                                      §         Case No. 4:18cv247
                                         §
 THOMAS CHRISTOPHER RETZLAFF §
 a/k/a Dean Anderson d/b/a BV Files, Via §
 View Files L.L.C., and ViaView Files    §
       Defendant                         §


  PLAINTIFF’S MOTION FOR RULINGS ON CERTAIN PENDING MATTERS AND
                   FOR SCHEDULING CONFERENCE

                                    I. INTRODUCTION

 1.   Plaintiff, Jason Lee Van Dyke (“Plaintiff” or “Van Dyke”) respectfully moves that this

      Court enter orders as just and appropriate on all motions that have been pending in this

      case since July 31, 2018.


                                  II. PRIOR PROCEEDINGS


 2.   This case was stayed on July 31, 2018 until such a time as the 5th Circuit Court of

      Appeals ruled on Defendant’s appeal of this Court’s denial of his motion to dismiss this

      case under the Texas Citizens Participation Act.


 3.   The 5th Circuit rendered its opinion upholding this Court’s denial of Defendant’s

      motion on October 22, 2019.


 4.   Defendant moved for reconsideration of the matter en banc on or around November 19,

      2019 and that motion was denied.




MOTION                                                                        Page 1 of 6
Case 4:18-cv-00247-ALM Document 105 Filed 12/26/19 Page 2 of 6 PageID #: 2022



 5.   Defendant then moved that the 5th Circuit stay the issuance of a mandate in the appeal

      until the U.S. Supreme Court had ruled on a petition for a writ of certiorari. That

      motion was also denied.


 6.   Finally, on or around December 219, Defendant applied to the U.S. Supreme Court for

      an order a staying the 5th Circuit’s mandate in this case for the same reason. Justice

      Alito denied that application on December 20, 2019.


 7.   The 5th Circuit’s mandate in this case was filed with this Court on December 23, 2019

      (ECF 104).


                                          III.   FACTS


 8.   The heart of this case has pertained to Defendant’s criminal stalking of Plaintiff, which

      began on or around March 20, 2017, has continued ever since, and progressively grew

      in severity – reaching its peak in December of 2018 – and gradually leveling off since

      Plaintiff’s suspension from the practice of law on March 1, 2019.


 9.   The goal of Defendant’s criminal behavior was to ruin Plaintiff’s legal career. Thanks

      in no small part due to inaction, ineptitude, and in some cases, malice by law

      enforcement officers, state bar officials, state prosecutors, and the legal system itself,

      Defendant was able to succeed in this endeavor during the sixteen-month stay. Even in

      the highly unlikely event that his license practice is restored, Plaintiff can never

      practice law again. The personal and professional costs of dealing with Defendant’s

      ongoing criminality – combined with the refusal thus far by authorities to put an end to

      the same - make doing so a logistical impossibility.


MOTION                                                                           Page 2 of 6
Case 4:18-cv-00247-ALM Document 105 Filed 12/26/19 Page 3 of 6 PageID #: 2023



 10. Plaintiff repeatedly petitioned the Court for varying types of relief (including a lifting

      of the stay), but the Court declined to rule on any of Plaintiff’s motions during the stay.

      Now that the 5th Circuit has issued its mandate, and the U.S. Supreme Court has

      declined to stay that mandate, there is no legitimate reason to further delay justice in

      this case. Plaintiff wishes to proceed in his litigation against Defendant immediately.


 11. The purpose of this motion is to assist the Court with various housekeeping matters

      relating or pertaining to activity in this case since the date of the stay. Specifically,

      there are certain motions which still have not received a ruling, others which have

      become moot, and others which still need to be set for an oral hearing before the Court.


                                  IV.    RELIEF REQUESTED


 12. ECF 49, 64, and 66: The first document is Plaintiff’s Application for Preliminary

      Injunction (ECF 49), his motion for a hearing on the same (ECF 64), and Defendant’s

      opposition to said motion (ECF 66). This motion was initially filed on May 29, 2018

      and there have been material changes in certain facts and circumstances since that

      motion was filed. Accordingly, Plaintiff now moves that this Court grant him leave to

      file an amended motion for preliminary injunction which accounts for the new claims

      Plaintiff wishes to bring against Defendant and for Defendant’s ongoing tortious and

      criminal behavior against Plaintiff during the stay. In the alternative, Plaintiff asks that

      the Court set his application for preliminary injunction for a hearing.


 13. ECF 54: The original scheduling order entered by this Court contains deadlines that

      occurred during the pendency of the stay in this case. In fact, all of the deadlines

      previously ordered by this Court have expired. Plaintiff requests that the Court vacate


MOTION                                                                            Page 3 of 6
Case 4:18-cv-00247-ALM Document 105 Filed 12/26/19 Page 4 of 6 PageID #: 2024



      its prior scheduling order and order a new scheduling conference as soon as possible.

      Plaintiff does not object to a telephonic appearance by defense counsel for such a

      conference.


 14. ECF 82 and 83: These documents consist of a motion for a clarifying order filed by

      Plaintiff (ECF 82) and a response in opposition to the same filed by Defendant (ECF

      83). This motion was for a clarifying order specifically related to the stay in this case.

      Plaintiff requests that his motion (ECF 82) be denied as moot.


 15. ECF 84, 85, 91 and 94: The first of these documents (ECF 84) was a motion to

      dismiss filed by Plaintiff and the second (ECF 85) was a responsive motion filed by

      Defendant. Plaintiff no longer wishes the Court to grant his motion to dismiss and

      subsequently filed a motion to withdraw his motion to dismiss (ECF 91) which was

      opposed by Defendant (ECF 94). Plaintiff requests that this Court enter an order

      denying his motion to dismiss (ECF 84) and denying his motion to withdraw the

      motion to dismiss (ECF 91) as moot. In the alternative, Plaintiff asks that this Court

      grant his motion to withdraw his motion to dismiss this case (ECF 91).


 16. ECF 88 and 93: The first of these documents (ECF 88) is Plaintiff’s motion to lift the

      stay in this case and commence proceedings, which is followed by Defendant’s

      opposition to this same (ECF 93). Plaintiff requests that his motion (ECF 88) be denied

      as moot.


 17. ECF 89, 90, and 92: These documents constitute a motion for leave to amend filed by

      Plaintiff (ECF 89), Plaintiff’s Third Amended Complaint (ECF 90), and Defendant’s

      response in opposition to the same (ECF 92). Plaintiff’s motion and the amended

MOTION                                                                          Page 4 of 6
Case 4:18-cv-00247-ALM Document 105 Filed 12/26/19 Page 5 of 6 PageID #: 2025



      complaint were filed on July 8, 2019. Since that time, some of the claims raised by

      Plaintiff in his third amended petition have become barred by the statute of limitations.

      Additional claims against Defendant, which are not barred by the statute of limitations,

      have also arisen. Accordingly, Plaintiff asks that this Court deny his motion for leave to

      amend (ECF 89) without prejudice to his filing a new motion for leave to amend.


 18. ECF 101 and 102: The first document is Plaintiff’s renewed motion to re-open this

      case and lift the stay (ECF 101) and it is followed by Defendant’s response in

      opposition to the same (ECF 102). Plaintiff requests that his motion (ECF 101) be

      denied as moot.


                                           V. PRAYER


      WHEREFORE, premises considered, Plaintiff prays that this Honorable Court enter an

 order granting the relief requested herein.


                                                   Respectfully submitted,

                                                     /s/ Jason Lee Van Dyke
                                                    Jason L. Van Dyke
                                                    PO Box 2618
                                                    Decatur, TX 76234
                                                    P – (940) 305-9242
                                                    Email: jasonleevandyke@protonmail.com

                             CERTIFICATE OF CONFERENCE

 I certify that, on multiple occasions prior to 12-25-2019, I e-mailed Jeffrey Dorrell to advise
 that I would be filing the foregoing motion, furnish him a draft of the same, and advise him
 of the contents of the same. The following are the results of the conference:

      With respect to the relief requested in paragraph 12, Mr. Dorrell is opposed.

      With respect to the relief requested in paragraph 13, Mr. Dorrell is opposed.



MOTION                                                                          Page 5 of 6
Case 4:18-cv-00247-ALM Document 105 Filed 12/26/19 Page 6 of 6 PageID #: 2026



       With respect to the relief requested in paragraph 14, Mr. Dorrell is unopposed.

       With respect to the relief requested in paragraph 15, Mr. Dorrell is opposed.

       With respect to the relief requested in paragraph 16, Mr. Dorrell is unopposed.

       With respect to the relief requested in paragraph 17, Mr. Dorrell is opposed.

       With respect to the relief requested in paragraph 18, Mr. Dorrell is unopposed.


                                                            /s/ Jason Lee Van Dyke
                                                            JASON LEE VAN DYKE


                               CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was electronically filed on the
CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
Dorrell, Attorney for Defendant.

                                                            /s/ Jason Lee Van Dyke
                                                            JASON LEE VAN DYKE




MOTION                                                                         Page 6 of 6
